Citation Nr: 0511075	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-10 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
sinusitis with residual nose injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  


FINDINGS OF FACT

1.  The veteran's residuals of a nose injury with sinusitis 
are manifested by a large septal perforation with occasional 
sinusitis and requiring the use of saline nasal spray.  

2.  A nose injury and subsequent surgery during service 
resulted in an obvious disfigurement, characterized by a mild 
saddlenose deformity with a nasal tip collapse and 
floppiness.  

3.  In a February 1954 decision, the RO denied service 
connection for a back condition.  It was held than an injury 
in service was acute and transitory and did not result in a 
chronic back disability.  The veteran was notified of the 
decision but did not initiate an appeal.  

4.  Evidence received since the February 1954 RO decision 
while new, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for sinusitis with residuals of a nose injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2004).

2.  The criteria for a separate 10 percent evaluation for 
mild saddlenose deformity with a nasal tip collapse and 
floppiness are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.14, 4.97, Diagnostic Code 6504 
(2004); Esteban v. Brown, 6 Vet. App. 259 (1994).  

3.  The February 1954 RO decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2004).  

4.  The requirements to reopen the claim for service 
connection for a back condition have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claims in 
April 2000.  In an August 2000 letter the RO advised the 
veteran of the criteria necessary to reopen the claim for 
service connection for a back disorder.  Later, in a January 
2004 letter, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claims, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing an increase in severity 
of his sinusitis and to identify new and material evidence to 
reopen the claim for service connection for a back condition.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notices 
in August 2000 and January 2004 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private medical 
treatment and treatment through the VA medical system.  The 
RO has obtained the veteran's VA outpatient treatment 
records.  Additionally, the veteran has submitted private 
treatment records and the RO has obtained private treatment 
records.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Residuals of a Nose Injury with Sinusitis 

A.  Background

The veteran contends that an evaluation greater than 30 
percent is warranted for the service-connected residuals of a 
nose injury with sinusitis.  

The veteran's service medical records reveal that in March 
1951, he underwent a rhinoplasty with plastic reconstruction 
of the nose with cartilage implant, and excision of the 
dermal nevus on the right side of the upper lip.  A history 
at that time revealed that he had broken his nose on three 
occasions prior to service.  In July 1951, he underwent a 
surgical trimming of the upper border of the nasal cartilage 
implant.  

In a January 1970 rating decision, the RO granted service 
connection for residuals of a nose injury with sinusitis.  A 
10 percent disability evaluation was assigned.  Later, by a 
July 1971 rating decision, a 30 percent disability evaluation 
was assigned.  

In April 2000, the veteran claimed entitlement to an 
increased rating for the service-connected disability.  
During VA outpatient treatment in July 2000, the veteran 
reported a history of frequent sinus problems.  He was 
employed part time doing refrigerator repair work.  He denied 
any sore throat, or shortness of breath.  Further, he denied 
any wheezing, asthma, cough, or phlegm.  Following a physical 
examination, the pertinent diagnoses were allergic rhinitis 
and nasal deformity.  

He was afforded a VA examination in September 2000.  He 
reported that within the past year he had several sinus 
infections accompanied by stuffiness and postnasal drip.  
Upon physical examination, he had bilateral swollen inferior 
turbinates and a very large anterior septal perforation with 
no specific crusting on the septal perforation itself.  His 
nasal dorsum had a mild saddlenose deformity with a nasal tip 
collapse and floppiness.  

The veteran was seen by E. B., M.D., F.A.C.S., in June 2002 
with respect to an evaluation for snoring and an airway 
obstruction.  The examiner noted that by history the veteran 
injured his face and nose in Arabia.  The veteran reported 
difficulty breathing since that time.  He also noted that 
drinking liquids fast caused aspiration.  Upon examination, 
the nose showed a very large septal perforation.  The nose 
drooped and had a lack of support along the caudal strut.  A 
laryngoscopy showed a paretic right vocal cord.  There were 
no abnormalities of the neck, thryroid glands or salivary 
glands.  The examiner opined that the veteran suffered both 
nasal and tracheal injuries during service.  He noted that 
crusting caused whistling when he slept.  Also, the crusting 
drained onto his vocal cords.  He noted that the right vocal 
cord paresis seemed to be due to the injury in service.  The 
veteran was advised to discontinue steroid nasal spray and to 
use saline spray.  

A December 2002 VA outpatient treatment note indicated that 
the veteran was feeling well since he started his two nasal 
sprays.  There was no ear pain, nasal congestion, or throat 
pain.  There was no cough, wheezing, or shortness of breath.  

Finally, during VA treatment in December 2003, there were no 
complaints of ear pain, nasal congestion, or throat pain.  
Upon physical examination, there was no shortness of breath, 
coughs, or wheezing.  There was no facial tenderness.  There 
was no posterior drip or erythema.  



B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran is in receipt of a 30 percent disability 
evaluation for service-connected sinusitis and residuals of a 
nose injury pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6513, pertaining to chronic maxillary sinusitis.  Maxillary 
sinusitis is rated in turn under the General Rating Formula 
for Sinusitis.  Pursuant to such rating criteria, a 10 
percent rating is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

Finally, a 50 percent rating is warranted after radical 
surgery with chronic osteomyelitis; or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2004).  A 
Note to Diagnostic Code 6514 provides that an 
"incapacitating episode" of sinusitis means one that 
requires bed-rest and treatment by a physician.  

Initially, the Board notes that the veteran's service-
connected sinusitis has been rated as 30 percent disabling 
since March 1971.  Under governing law, a disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes 
may not be reduced except upon a showing that such rating was 
based on fraud.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  
Because the veteran's sinusitis has rated at 30 percent or 
higher since March 1971, it is protected at that level from 
any decrease.  

In this case, the veteran's sinusitis is not manifested by 
chronic osteomyelitis; or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, the relevant criteria for a 50 percent 
rating.  The Board notes that while a June 2002 private 
examination report noted that crusting caused whistling while 
the veteran slept, during recent VA treatment, there were no 
complaints of headaches, pain or tenderness.  There was no 
finding of constant sinusitis and upon physical examination, 
there was no indication of current crusting or purulent 
discharge.  As such, the Board finds that the criteria for a 
50 percent evaluation are not met.  

The Board also notes that the 30 percent rating now in effect 
for sinusitis adequately reflects the level of severity of 
the veteran's sinusitis.  There are very few, if any, 
reported instances of incapacitating sinusitis in any of the 
VA medical records.  
The preponderance of the evidence demonstrates that the 
veteran's sinusitis has not warranted more than the current 
30 percent under the relevant rating criteria.  Hence, the 
benefit-of-the-doubt rule is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It this case, however, the Board finds that the veteran's 
service-connected residuals of a nose injury result in mild 
saddlenose deformity with a nasal tip collapse and 
floppiness.  The disfigurement of the nose is a separate and 
distinct disability from the veteran's sinusitis.  As such, 
the Board finds that a separate 10 percent rating is 
warranted pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6504, 
which provides that a 10 percent evaluation is for 
application in cases of other obvious disfigurement of the 
nose.  Esteban, supra.  

III.  Service Connection for a Back Disability

A.  Background

The veteran's service enlistment examination did not note any 
findings of a musculoskeletal disorder.  An October 1949 
treatment note indicated that the veteran hurt his back while 
tightening an exhaust nut with a wrench.  An examination 
showed some spasm of the lumbar spine muscles.  There are no 
other service medical records showing treatment for a back 
disorder.  A February 1952 discharge examination did not 
reveal complaints or clinical findings of a back disorder.  

In February 1952, the veteran claimed service connection for 
a back disability.  In a February 1952 decision, the RO 
denied service connection.  Evidence before the RO included 
the veteran's service medical records.  The RO found that 
treatment in service in 1949 was for an acute and transitory 
condition and did not result in any permanent residuals.  The 
veteran did not initiate an appeal of the decision.  As such, 
the March 1994 decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the February 
2001 denial (culminating in the current appeal); that version 
appears in the 2000 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In April 2000, the veteran filed his claim to reopen service 
connection for a back disability.  Pertinent records 
submitted include a November 1991 MRI report that showed 
severe multilevel cervical spondylosis.  A November 1998 
letter from C. N., M.D., indicated that the veteran bent over 
in his workshop and had shooting pain around the left iliac 
crest with radiation down to the knee and the shin.  A MRI 
revealed a herniated disc at L4-5 with upward migration of 
the fragments, extending all the way to L3-4.  

VA outpatient treatment records for the period from July 2000 
to December 2003 are of record.  During an initial visit in 
July 2000, the veteran reported a past history of 
degenerative joint disease.  Upon review of systems, the 
veteran noted that he had disc compression at C5-6.  He 
complained that it bothered him at times.  Upon physical 
examination, he had full range of motion of the neck, 
cervical, thoracic and lumbar spines.  Leg raising was 
negative.  There was no tenderness. The impression was 
degenerative joint disease.  A December 2003 note included 
the veteran's complaints of low back pain.  

B.  Analysis

Initially, the Board notes that there is no copy of the 
notification letter informing the veteran of the February 
1954 rating decision associated with the claims folder. 
Nevertheless, there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, 
there is a rebuttable presumption that VA properly discharged 
its official duties by properly handling claims submitted by 
the veteran.

In this case, there is no evidence of record indicating that 
the veteran did not receive notice of the February 1954 
rating decision.  In fact, the record reflects that the 
veteran was advised of the existence of a prior final rating 
decision in the pertinent statement of the case and by way of 
a letter issued in August 2000.  At no time has the veteran 
ever asserted that he was unaware of that decision.  
Therefore, because there is no evidence whatsoever suggesting 
that the veteran did not receive notice of the February 1954 
rating decision, the Board finds that the presumption of 
regularity clearly applies in this instance, and that it must 
be presumed that he did receive notice of this decision.

Turning to the question of the evidence received since the 
February 1954 decision, the Board finds that no new and 
material evidence has been received to reopen the claim for 
service connection for a back disability.  In this respect, 
the evidence submitted shows that the veteran has 
degenerative joint disease of multiple segments of the spine.  
However, the evidence, while new, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  In this respect, the RO denied the claim in 
February 1954 on the basis that the evidence did not show a 
chronic disability during service.  Rather, the evidence 
reflected that during the veteran's four years of military 
service, he was treated on one occasion for back pain.  There 
was no indication that the injury resulted in a chronic back 
condition.  

Likewise, the evidence submitted since the February 1954 RO 
decision does not relate to the issue of whether the veteran 
had a chronic condition during service.  Additionally, there 
is no evidence to relate a current back condition to an 
incident or injury during service.  As such, the evidence is 
not new and material for purposes of reopening the claim.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

An evaluation greater than 30 percent for sinusitis with 
residual nose injury is denied.  

A separate 10 percent evaluation for a mild saddlenose 
deformity with a nasal tip collapse is granted, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


